Citation Nr: 0405550	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Entitlement to an effective date earlier than November 9, 
1998, for the grant of entitlement to service connection for 
post-traumatic stress disorder.

4.  Entitlement to an effective date earlier than November 1, 
2000, for the grant of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted entitlement to service 
connection for post-traumatic stress disorder and assigned an 
initial disability evaluation of 50 percent thereto with an 
effective date of November 9, 1998.  This matter also comes 
before the Board on appeal from an April 2002 rating decision 
of the same RO which assigned an effective date of November 
1, 2000 to the grant of entitlement to service connection for 
diabetes mellitus, denied an initial rating higher than 50 
percent for post-traumatic stress disorder, and denied 
entitlement to a total rating based on individual 
unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has mild symptoms of post-traumatic stress 
disorder, including intrusive thoughts and nightmares.  He 
experiences occupational and social impairment with reduced 
reliability, but does not have deficiencies in most areas as 
a result of his post-traumatic stress disorder.

3.  The veteran has a combined total disability rating of 60 
percent and does not meet the threshold requirements for a 
total rating based on individual unemployability.

4.  The veteran's service-connected disabilities are post-
traumatic stress disorder and diabetes mellitus.

5.  The veteran has an eighth grade education and work 
experience as a ship fitter, combat engineer and jewelry 
polisher.

6.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.

7.  The veteran first sought entitlement to service 
connection for post-traumatic stress disorder in January 
1992.  That claim was denied in June 1993 and the veteran 
submitted a notice of disagreement with respect to that 
denial.  He did not, however, perfect his appeal of the June 
1993 rating decision.

8.  The veteran reopened his previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder on November 9, 1998.

9.  The veteran was first shown to have a diagnosis of post-
traumatic stress disorder in April 1999.

10.  The veteran first sought entitlement to service 
connection for diabetes mellitus in an application for VA 
compensation and pension filed on January 6, 1992.  

11.  The veteran was first shown to have Type II diabetes 
mellitus in March 1993.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.126-4.130, 
Diagnostic Code 9411 (2003).

2.  Criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

3.  Assignment of an effective date earlier than November 9, 
1998, for the grant of entitlement to service connection for 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

4.  Criteria for the assignment of an effective date of 
January 6, 1992, for the grant of entitlement to service 
connection for diabetes mellitus have been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400 (2003), 3.816 
(Sept. 24, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which requires that the rating criteria of 
the general rating formula for mental disorders outlined in 
Diagnostic Code 9440 be used.  Relevant portions of the 
general rating formula for mental disorders are as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own 
name........................100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships........................................70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................50 percent

The Board notes that the veteran's representative argued in 
its June 2003 Written Brief Presentation that rating criteria 
in effect prior to November 1996 should be considered.  This 
decision will not include a discussion of rating criteria for 
mental disorders in effect prior to November 1996 because the 
veteran was granted entitlement to service connection for his 
mental disability in May 2001 and the appropriate effective 
date for that grant, as discussed below, is November 9, 1998.  
As such, the only criteria available for rating the veteran's 
post-traumatic stress disorder is as set forth above.

The veteran's post-traumatic stress disorder is rated as 50 
percent disabling.  This rating was assigned based on 
evidence of difficulty establishing and maintaining effective 
work and social relationships.  

VA treatment records dated in 1998 and 1999 show the use of 
psychotropic medication and participation in anger management 
counseling.  The veteran was referred for evaluation to 
participate in a post-traumatic stress disorder program in 
January 1999, but was not diagnosed as having that disability 
until April 1999.  The veteran's post-traumatic stress 
disorder is described in the treatment records as mild and he 
also carries diagnoses of major depressive disorder with 
psychotic features and schizoaffective disorder.

In January 2000, the veteran underwent VA examination and 
related taking psychotropic medication since 1988, 
participating in anger management classes for approximately 
two years, and having stopped counseling due to 
transportation issues.  He reported what was described as a 
limited range of post-traumatic stress disorder 
symptomatology including re-experiencing symptoms of 
recurrent and intrusive thoughts about his inservice stressor 
about once per month, intense psychological distress when 
exposed to cues that symbolized or resembled his inservice 
stressor, avoidance symptoms, diminished interest in 
significant activities, and symptoms of increased arousal 
including difficulty sleeping, irritability and anger 
outbursts.  The veteran also related paranoia and a history 
of auditory hallucinations.  Test results were indicative of 
mild depressive symptoms, little insight into his 
difficulties and likely some acute psychotic processes.  Axis 
I diagnoses of mild chronic post-traumatic stress disorder, 
dysthymic disorder, and psychotic disorder not otherwise 
specified were rendered and the examiner opined that the 
veteran was unable to work because of his psychiatric 
symptoms.

Records from the Social Security Administration show that the 
veteran was granted disability benefits in September 1998 due 
to affective disorders and hypertension.  Records received 
from the Social Security Administration reflect treatment for 
a paranoid disorder as early as 1989.  

VA treatment records dated in 2000 and 2001 show renewal of 
medication for psychiatric disabilities, but there is no 
evidence of the veteran's continuance of treatment through 
counseling and/or anger management classes.  The veteran 
submitted an application for a total rating based on 
individual unemployability in August 2001 and reported that 
he had not work since 1993 because no one wanted to hire him.

In January 2003, the veteran underwent VA examination and it 
was reported that he had stopped attending counseling in 
1999.  The veteran expressed his belief that he should have 
an increase in his VA disability rating because he continued 
to take medication.  He denied most post-traumatic stress 
disorder symptoms and related spending his days watching 
television and running errands for his mother.  Upon 
examination, the veteran's affect was blunted, his thinking 
was concrete and his odd stare and posture were noted to be 
associated with an individual suffering from chronic severe 
schizophrenia or other disorders in the schizophrenic 
spectrum.  The examiner found that the veteran did not meet 
the criteria for a diagnosis of post-traumatic stress 
disorder, but was definitely unemployable as a result of his 
mental disorders of which his major diagnosis was 
schizoaffective disorder marked by bizarre delusions, 
referential and tangential thinking, an odd demeanor, poor 
concentration and sleep, an inability to perceive and react 
to reality accurately, a lack of motivation and 
socialization, inadequate controls over thoughts and behavior 
and an inability to understand others.  The only symptoms 
ascribed to post-traumatic stress disorder were intrusive 
thoughts and nightmares and the examiner noted that he had 
never seen anyone with post-traumatic stress disorder who had 
bizarre delusions as a result of that disorder.  The examiner 
further stated that there was no evidence of the veteran's 
post-traumatic stress disorder or schizoaffective disorder 
worsening.  Consequently, mild post-traumatic stress disorder 
was diagnosed by history only and schizoaffective disorder 
was diagnosed as the major illness.  The examiner did not 
assign a Global Assessment of Functioning score but opined 
that the veteran's behavior was considerably influenced by 
his psychotic illness and that he was not functioning well in 
almost all areas.

Given the evidence as outlined above, the Board finds that 
the disability resulting from the veteran's service-connected 
post-traumatic stress disorder does not meet or approximate 
the criteria required for assignment of a rating higher than 
50 percent, as most of the veteran's symptoms are 
attributable to his nonservice-connected schizoaffective 
disorder.  As such, the Board finds that the criteria for a 
rating higher than 50 percent were not met at the time the 
rating was initially assigned nor are they currently met.  
Specifically, the veteran has mild symptoms of post-traumatic 
stress disorder, namely intrusive thoughts and nightmares, 
and experiences occupational and social impairment with 
reduced reliability.  He does not, however, have deficiencies 
in most areas as a result of his post-traumatic stress 
disorder so as to allow for the assignment of a 70 percent 
schedular rating.  The Board acknowledges the recent medical 
finding that the veteran is not functioning appropriately in 
most areas, but points out that the medical evidence clearly 
shows that the majority of the veteran's symptoms result from 
a psychotic illness, that he only experiences nightmares and 
occasional intrusive thoughts as a result of post-traumatic 
stress disorder, and, as a consequence, his difficulty 
functioning on the whole is predominantly a result of 
nonservice-connected disability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected post-traumatic stress 
disorder, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization and treatment records are void of any 
finding of exceptional limitation due to post-traumatic 
stress disorder beyond that contemplated by the schedule of 
ratings.  Although the record reflects that the veteran is 
unemployed and unemployable, the medical records clearly show 
that the veteran is predominantly limited by symptoms of his 
schizoaffective disorder.  The Board does not doubt that 
limitation caused by intrusive thoughts and nightmares would 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Consequently, the Board finds that the 50 percent disability 
evaluation currently assigned for post-traumatic stress 
disorder more than adequately compensates the veteran for the 
functional impairment attributable to that service-connected 
disability and because the medical evidence clearly sets out 
the symptoms associated with the service-connected 
disability, as opposed to those associated with the 
nonservice-connected disability, the Board cannot assign a 
higher rating for limitations caused by the combination of 
all psychiatric symptoms as suggested by the veteran's 
representative.  See 38 C.F.R. § 4.14.  Therefore, the 
veteran's request for a rating higher than 50 percent for 
post-traumatic stress disorder is denied.

II.  Total Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The veteran has only two service-connected disabilities.  
They are (1) post-traumatic stress disorder, which is rated 
50 percent disabling, and (2) diabetes mellitus, which is 
rated 20 percent disabling.  His combined rating for service-
connected disabilities is 60 percent under the combined 
rating tables found at 38 C.F.R. Section 4.25.  As such, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. Section 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability because he does not have a total combined 
rating of 70 percent.  He may, however, be entitled to a 
total rating based on an extraschedular considerations under 
38 C.F.R. Section 4.16(b).

38 C.F.R. Section 4.16(b) allows for a veteran who does not 
meet the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

According to information supplied by the veteran in November 
1993 for vocational rehabilitation and in his August 2001 
application for a total rating, the veteran has an eighth 
grade education and work experience as a ship fitter, combat 
engineer and jewelry polisher.  He has not worked since 1993 
because no one wants to hire him.  He also noted that his 
employment was, "dead end jobs."  The veteran reported 
earning the most ever in 1992 as a jewelry polisher, 
indicating that he earned $2000 without specifying for what 
time period those earnings were calculated.

As outlined above, the question to be addressed is whether 
there are unusual circumstances, peculiar to this veteran, 
that prevent him from having the usual amount of success to 
be expected in overcoming the handicap associated with his 
service-connected disabilities.  As such, the veteran's 
medical history must be considered in conjunction with his 
educational and vocational background.  

The veteran's psychiatric medical history is outlined above 
and his claims folder clearly shows that he is severely 
disabled from a nonservice-connected schizoaffective disorder 
and minimally limited by his service-connected post-traumatic 
stress disorder.  In addition thereto, he is treated for Type 
II diabetes mellitus on a regular basis.  In August 2002, the 
veteran underwent VA examination and related being on a low-
salt, low-sugar diet and using an oral hypoglycemic agent.  
He denied any visual problems, stated that he was monitored 
by his physician every six months, and that he worried all 
the time because of his condition.  The examiner opined that 
the veteran's worsening diabetes would at some point make it 
more difficult for him to perform a desk job that required 
intense concentration.

Although it is apparent from the record that the veteran is 
unemployable, that alone does not entitle him to a total 
rating based on individual unemployability.  The Board is 
constrained by regulation to disregard the veteran's age and 
nonservice-connected disabilities.  Thus, the only 
disabilities that may be the basis for the award of a total 
rating based on individual unemployability are post-traumatic 
stress disorder and diabetes mellitus.  

The Board finds no unusual circumstances peculiar to the 
veteran which require the award of a total rating on an 
extraschedular basis.  The veteran's service-connected post-
traumatic stress disorder is manifest by intrusive thoughts 
and nightmares and his diabetes is managed by the use of an 
oral hypoglycemic agent and restricted diet.  Although he 
only has an eighth grade education and limited work 
experience, there is no indication that his intellect is so 
diminished at this time as a result of his service-connected 
disabilities so as to preclude all employment.  The Board 
fully acknowledges that a VA examiner opined in August 2002 
that the veteran's diabetes would at some point make it 
difficult for him to perform a job requiring intense 
concentration, but there is no suggestion in the medical 
record that the veteran is currently so limited by either his 
post-traumatic stress disorder, his diabetes mellitus, or the 
combination of these disabilities to be completely unable to 
perform work activities.  Consequently, the record does not 
contain any indication that the veteran's service-connected 
disabilities, standing alone, preclude him from performing 
activities required for some form of gainful employment.  
Accordingly, the Board concludes that the veteran is not 
entitled to a total rating based on individual 
unemployability and his claim is denied.

III.  Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record shows that the veteran filed an 
application on January 6, 1992, for VA compensation and 
pension benefits.  Block 24, "nature of sickness, disease or 
injuries for which this claim is made and date each began", 
contains the following handwritten information:

nervious (sic) disorder (PTSD from Vietn 
(sic))
diabetes, high blood pressure - severe 
burns in 
					civlian (sic) 
life

The RO interpreted this application as one for compensation 
for post-traumatic stress disorder and one for pension for 
diabetes mellitus and the other disabilities listed.  This 
could just as likely be interpreted as a claim for service 
connection not only for post-traumatic stress disorder, but 
also for diabetes and high blood pressure, with the reference 
to civilian life applying only to the severe burns listed. 
Because the application does not clearly reflect which 
benefits - compensation, pension, or both - were sought for 
each disability listed, the Board resolves all reasonable 
doubt in favor of the veteran and finds that the January 6, 
1992 application initiated both the claims of entitlement to 
service connection for post-traumatic stress disorder and 
entitlement to service connection for diabetes mellitus.

The veteran underwent VA examinations in January 1993 and was 
found to have diabetes mellitus, hypertension, a generalized 
anxiety disorder, schizoaffective disorder, recurrent major 
depression, and dysthymia.  The veteran was not diagnosed as 
having post-traumatic stress disorder by a VA examiner and 
the veteran did not identify any medical evidence supporting 
his contention that he had been diagnosed as having post-
traumatic stress disorder.

In a June 1993 rating decision, the RO denied entitlement to 
service connection for post-traumatic stress disorder and 
granted entitlement to nonservice-connected pension.  The 
veteran submitted a notice of disagreement with respect to 
the denial of entitlement to service connection for post-
traumatic stress disorder and a Statement of the Case was 
issued by the RO in October 1993.  The veteran did not 
perfect his appeal by submitting a substantive appeal as is 
required by 38 C.F.R. Section 20.202.  Thus, the RO's denial 
of entitlement to service connection for post-traumatic 
stress disorder became final.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 20.302, 20.1103.
 
The veteran requested that his claim of entitlement to 
service connection for post-traumatic stress disorder be 
reopened on November 9, 1998.  Treatment records were 
obtained showing the first diagnosis of post-traumatic stress 
disorder in April 1999.  Accordingly, service connection for 
post-traumatic stress disorder was granted and an effective 
date of November 9, 1998, the date of receipt of claim, was 
assigned.  The veteran asserts that the effective date should 
be the date of his original claim in January 1992.

In June 2001, the veteran reported that he was a Vietnam 
veteran with Type II diabetes mellitus and was treated at his 
local VA medical center.  The RO obtained treatment records 
dated in 2000 and 2001 showing a diagnosis of Type II 
diabetes mellitus and granted entitlement to service 
connection for diabetes mellitus on a presumptive basis under 
the newly expanded 38 C.F.R. Section 3.309(e).  An effective 
date of July 9, 2001 was assigned as that is the effective 
date of the new authority for allowing presumptive service-
connection for diabetes mellitus due to Agent Orange 
exposure.  In an April 2002 rating decision, the RO changed 
the effective date to November 1, 2000, as the date the 
disability was first shown.  The veteran asserts that the 
effective date should be the date of his original claim in 
January 1992.

Given the evidence of record, the Board finds that the 
effective date appropriate for assignment for entitlement to 
service connection for post-traumatic stress disorder is the 
currently assigned November 9, 1998, as the date the claim 
was received.  Yes, the veteran submitted his original claim 
for benefits in January 1992, but that claim was denied and 
the decision became final when the veteran failed to perfect 
his appeal.  Thus, the date the veteran submitted his request 
to reopen the claim is the date of the current claim and 
assignment of an effective date other than November 9, 1998, 
is not warranted.

The Board finds that the effective date appropriate for 
assignment for entitlement to service connection for Type II 
diabetes mellitus is January 6, 1992, as the date the claim 
was received.  As set forth above, the Board finds that the 
veteran sought entitlement to service connection for diabetes 
mellitus in his January 1992 application.  That claim 
remained opened until the issue was addressed by the RO in 
August 2001.  Thus, the date of claim is January 6, 1992.  
The Board notes that even though diabetes mellitus was not 
added to 38 C.F.R. § 3.309(e) until July 9, 2001, see 66 Fed. 
Reg. 23166 (May 8, 2001), the recently enacted 38 C.F.R. 
§ 3.816(c)(2) allows for the assignment of an effective date 
prior to the enactment of the liberalizing regulation because 
the original claim was filed and outstanding between March 3, 
1989, and the effective date of the regulation establishing a 
presumption of service connection for Type II diabetes 
mellitus, that is, July 9, 2001.  See 68 Fed. Reg. 50,966 
(Aug. 25, 2003) (to be codified at 38 C.F.R. § 3.816).  
Accordingly, an effective date of January 6, 1992, is granted 
for entitlement to service connection for diabetes mellitus.

IV.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003 (the VBA), Pub. L. No. 108-183, Section 
701, 117 Stat. 2651 (Dec. 2003), and the United States Court 
of Appeals for Veterans Claims (Court) recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims on appeal has proceeded in 
accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The Court in Pelegrini also emphasized VA's 
need to advise a claimant that he should submit any and all 
evidence pertaining to his claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
letters dated in June 2001 and August 2001.  Specifically, a 
June 2001 letter set out the elements required to 
substantiate a claim of entitlement to service connection, a 
separate letter dated in June 2001 advised the veteran of the 
grant of entitlement to service connection for post-traumatic 
stress disorder and the RO's duty to obtain and consider any 
further evidence under the VCAA, and an August 2001 letter 
set out the elements required to substantiate a claim of 
entitlement to a total disability rating based on individual 
unemployability.  The letters also advised the veteran of 
evidence that would prove each element and what evidence the 
veteran was responsible for providing to the RO within one 
year from the date of the letters.  Although VA did not 
specifically advise the veteran to provide anything and 
everything pertaining to his claims, the Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Additionally, the Board finds 
that there is no indication that a review of the claims at 
this time will result in any prejudice to the veteran because 
the record clearly shows the veteran's current complaints as 
well as current medical findings and it does not appear that 
being advised that he should submit anything whatsoever 
pertaining to his claims would change that evidence.  
Furthermore, the Board notes that VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate issues raised in a 
notice of disagreement if original notice was given.  See VA 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from August 2001 at the latest 
in which to respond before VA could proceed under the 
judicial precedent.  Because this time limit expired in 
August 2002, the Board finds that the appropriate notice time 
limits have passed and this requirement of the VCAA has also 
been met.  Moreover, the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. §  ____), amended Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that the 
notice given to the veteran in this case is proper under the 
VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.  The veteran was given an 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

A disability rating higher than 50 percent for post-traumatic 
stress disorder is denied.

A total rating based on individual unemployability is denied.

An effective date earlier than November 9, 1998, for the 
grant of entitlement to service connection for post-traumatic 
stress disorder is denied.

An effective date of January 6, 1992, for the grant of 
entitlement to service connection for diabetes mellitus is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



